ING express RETIREMENT VARIABLE ANNUITY APPLICATION MODIFIED SINGLE PREMIUM DEFERRED INDIVIDUAL VARIABLE ANNUITY ANNUITY PAYMENTS AND TERMINATION VALUES PROVIDED BY THIS CONTRACT ARE VARIABLE AND ARE NOT GUARANTEED AS TO FIXED DOLLAR AMOUNT. 1. PRODUCT/CONTRACT INFORMATION By purchasing an ING express Retirement Variable Annuity contract, you are automatically provided the Minimum Guaranteed Withdrawal Benefit. Initial premium allocations will be made to the ING Retirement Moderate Growth portfolio. The available share class is subject to distribution and service (12b-1) fees. If this application is being signed in a state other than the owners resident state, please specify the state where the business was solicited and the purpose of the visit. 2. OWNER (If a trust is designated as the owner, complete the Certificate of Trust form and submit it with this application.) Name SSN/TIN Birth Date/Trust Date c Male c Female Street Address (PO boxes are not permitted.) City State ZIP Mailing Address (If different than above.) City State ZIP Country of Citizenship Country of Incorporation Phone E-mail Address JOINT OWNER (Not available with qualified plans. Joint ownership is not recommended for non-spousal relationships.) Name SSN Birth Date c Male c Female Street Address (PO boxes are not permitted.) City State ZIP Mailing Address (If different than above.) City State ZIP Country of Citizenship Phone Relationship to Owner E-mail Address 3. ANNUITANT(S) (Designate an annuitant below in the event that: 1) the individual owner is not the annuitant; 2) there is joint ownership; or 3) the owner is not a natural person. If an individual owner is named and an annuitant is not named below, the individual owner will be named as the annuitant. The owner is required to have an insurable interest in the life of the annuitant. As defined in more detail in the prospectus, an insurable interest means the owner has a lawful and substantial economic interest in the continued life of the annuitant.) Name Phone SSN Birth Date c Male c Female Street Address (PO boxes are not permitted.) City State ZIP Country of Citizenship Relationship to Owner c Contingent annuitant ( Provide the contingent annuitants name, SSN, birth date, gender, and street address in the Special Remarks area of Section ICC10 155953 Page 1 of 4 - Incomplete without all pages. Order #155953 10/18/2010 4. BENEFICIARY INFORMATION If you would like to designate a restricted beneficiary, complete the Restricted Beneficiary form and submit it with this application. Total percentage of primary beneficiary shares must equal 100%. Total percentage of contingent beneficiary shares must also equal 100%. If no percentages are listed, beneficiaries' shares will be distributed equally. Additional beneficiaries should be listed on a separate piece of paper that includes the owners signature and the date. Name Gender Birth Date/Trust Date SSN/TIN Relationship to Owner % Beneficiary Type Primary c Primary c Contingent c Primary c Contingent c Primary c Contingent c Primary c Contingent 5. PREMIUM AND PLAN TYPE Make all checks payable to ING Life Insurance and Annuity Company. Complete either the nonqualified or the qualified section, not both. Premium: $ and/or Estimated Amount of Transfer(s)/1035 Exchange(s): $ NONQUALIFIED - SOURCE OF FUNDS: c New Purchase (money with application) c 1035 Exchange c Transfer from money market account, CD or mutual fund QUALIFIED - SOURCE OF FUNDS: c New Purchase (money with application) c Contribution for tax year c Rollover c
